IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40249
                          Summary Calendar



                     SAN JUANITA BUSTOS GARZA,

                                                 Plaintiff-Appellant,

                               versus

    LARRY G. SPENCE, in his official capacity as Sheriff of
Willacy County, Texas, and County of Willacy; COUNTY OF WILLACY,

                                             Defendants-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. B-98-CV-184
                         - - - - - - - - - -
                          December 13, 2000

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     San Juanita Bustos Garza appeals the district court’s grant of

summary judgment for defendants Larry Spence and County of Willacy

dismissing her civil rights lawsuit, filed pursuant to 42 U.S.C.

§ 1983.    This court reviews a district court’s grant of summary

judgment de novo, applying the same standard as would the district

court.    See Melton v. Teachers Ins. & Annuity Ass’n of Am., 114

F.3d 557, 559 (5th Cir. 1997).




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Garza failed to create an issue of fact that Spence, in his

individual    capacity,   was   personally   involved   in   the   alleged

constitutional violation or that there was a sufficient causal

connection    between   Spence’s   alleged   wrongful   conduct    and   the

alleged constitutional violation. Thompkins v. Belt, 828 F.2d 298,

303 (5th Cir. 1987). Her official-capacity claim against Spence is

really a claim against the County of Willacy and was therefore

properly dismissed as duplicative.      See Bennett v. Pippin, 74 F.3d

578, 584 (5th Cir. 1996); Sims v. Jefferson Downs Racing Ass’n, 778

F.2d 1068, 1081 (5th Cir. 1985).        She also failed to create an

issue of material fact that would impose liability upon the County

of Willacy.   See Monell v. Department of Soc. Servs., 436 U.S. 658,

694-95 (1978); Bennett v. City of Slidell, 728 F.2d 762, 767-69

(5th Cir. 1984)(en banc).

     Accordingly, the district court’s judgment is AFFIRMED.




                                    2